           Case 2:18-cv-04760-NIQA Document 4 Filed 11/20/18 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ANDREW PERRONG                                                 CIVIL ACTION
          Plaintiff-prose
                                                                N0.18-4760
                v.

 MS INTERNATIONAL
 ENTERPRISES, et al.
          Defendants

                                             ORDER

       AND NOW, this 20th day of November 2018, upon consideration of pro se Plaintiff

Andrew Perrong's written request for leave to file documents electronically pursuant to Local Rule

of Civil Procedure 5.1.2( 4)(b), [ECF 3], it is hereby ORDERED that the request is GRANTED.

                                             BY THE COURT:


                                             /s/ Nitza I Quifzones Alejandro
                                             NITZA I. QUINONES ALEJANDRO
                                             Judge, United States District Court
